DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on 11/06/2020 with respect to claims 1-13 and 15 have been fully considered but they are not persuasive. 
In re pages 8-12, Applicants state that “Claims 1-13 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2014/0293060 Claims 14 and 15 were rejected under 35 U.S.C. § 103 as being unpatentable over Ryu in further view of Japanese Application No. JP2010-230207 (“Takaaki”). This rejection is respectfully traversed. In ex parte examination of patent applications, the Office bears the burden of establishing a prima facie case of obviousness. MPEP § 2142. Absent such a prima facie case, the Applicant is under no obligation to produce evidence of nonobviousness. Id. Claim 1 recites a refrigerator comprising: a housing including a storage chamber, the storage chamber including at least one side wall and a rear wall; a door including an inside facing the storage chamber and at least one storage pocket on the inside of the door, the door configured to open and close the storage chamber; a hinge rotatably coupling the door to the housing; a driver including at least one motor for automatically opening and closing the door; and a camera disposed on a side of the storage pocket, wherein the side is adjacent to the hinge such that an optical axis of the camera is directed to the at least one side wall of the storage chamber when the door is in a closed position, the camera configured to photograph the storage chamber when the door is opened to a predetermined angle greater than 90 degrees by the driver, wherein the door further includes a throat portion protruding outward from the inside of the door and a storage pocket mounted to the throat portion, and the camera is disposed on a side of the throat portion adjacent to the hinge. [Emphasis Added], Support for the above-identified amendment can be found in the specification as filed, such as in paragraphs [0078] and Claim 14. No new matter has been added. In the rejection of Claim 1, the Office Action concedes that Ryu does not teach or suggest that an optical axis of the camera is directed to a side wall of the storage chamber when the door is in a closed position. (Office Action, p. 9). Nonetheless, the Office Action rejects Claim 1, asserting that such a placement of the camera would be obvious pursuant to the decisions of In re Japiske and In re Kuhle. (Id.). This is incorrect. In Japiske, the court found that the only difference between a hydraulic press and the prior art was the location of the starting switch. (See, MPEP 2144.04(VI)(C)). The court found that the hydraulic press was unpatentable because the location of the switch would not have modified the operation of the device over what was known in the prior art. (Id). This is different from the placement of the camera in Claim 1 because the direction in which the optical axis of the camera faces with respect to the door modifies the operation of the camera. For example, the placement of the camera modifies the operation of the camera based on capturing different images of another claimed component (the storage chamber). In Ruble, the court found that the particular placement of a battery contact provided no novel or unexpected result, and that the placement would have been an obvious design choice to one of skill in the art. (See, MPEP 2144.04(VI)(C)). The placement of the camera in Claim 1 is different than the battery contact in Ruble by In re Japiske and In re Ruble in the rejection of Claim 1 and that Claim 1 and its dependent claims are allowable over Ryu. In addition to the reasons above, the Applicant respectfully submits that the amendments made to Claim 1 herein are allowable in their own right. Claim 1, as amended, renders the rejection moot because none of the cited references disclose the aforementioned, emphasized features of Claim 1. The Office Action asserts that Ryu discloses that camera 60 is configured to take a picture is an interior of storage compartment 20 when the door 50 is rotated by an angle less than 90 degrees. (Office Action, p. 8). FIG. 3 of Ryu, illustrating camera 60 on door 50, is reproduced below. Ryu describes a refrigerator door with a camera. However, the camera of Ryu can only capture images of the interior of the storage compartment of the refrigerator when the door is opened to an angle less than 90 degrees. Specifically, Ryu states that “the second camera 60 may take a picture of the interior of the first storage compartment 20 ... when the left door 50 is rotated relative to the main body 100 a by an angle less than 90 degrees.” (Ryu, para. [0098]). Ryu does not describe the camera 60 as being configured to take a picture of the interior of the first storage compartment when the left door 50 is opened greater than 90 degrees. The same is true for first camera 40 on first door 30 of Ryu. (Ryu, para. [0096]). Accordingly, Ryu does not teach or suggest “the camera configured to photograph the storage chamber when the door is opened to a predetermined angle greater than 90 degrees by the driver” as recited in Claim Takaaki does not cure the deficiencies of Ryu. In the rejection of Claim 14, the Office Action concedes that Ryu does not teach or suggest throat portion protruding outward from the door. (Office Action, p. 22). However, the Office Action asserts that paragraphs [0023] and [0037] and FIG. 5 of Takaaki disclose throat portions 11, 27 of a door 7. FIG. 5 of Takaaki, illustrating throat portions 11, 27, is reproduced below. Takaaki discloses that a door 7 includes throat portion 11 and 27. Takaaki does not teach or suggest that a camera is disposed on the throat portions 11, 27. Accordingly, Takaaki does not teach or suggest “wherein the door further includes a throat portion protruding outward from the inside of the door and a storage pocket mounted to the throat portion, and the camera is disposed on a side of the throat portion adjacent to the hinge” as recited in Claim 1. For at least these reasons, Claim 1 and its dependent claims are allowable. Accordingly, the Applicant respectfully requests that the § 103 rejection be withdrawn.
In response, the Examiner respectfully disagrees. For instance, Ryu discloses in fig. 6 paragraph 92 that “the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle, thereby controlling an opening degree of the first storage compartment 20.” Thus, the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6. For example, rotation of doors 30 and 50 describe a plurality of angles starting from zero degree to greater than ninety degrees as shown in fig. 6. Thus, the Applicants’ statement are unsupported by Ryu.
Ryu discloses in fig. 6 paragraphs 96 and 98 that “The first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees. The second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by an angle less than 90 degrees.” Thus, rotation of doors 30 and 50 describe a plurality of angles starting from zero degree to greater than ninety degrees as shown in fig. 6. Thus, the Applicants’ statement are unsupported by Ryu.
Ryu discloses in figs. 3-4 paragraphs 71, 85-86 that the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse. 
Though Ryu does not explicitly state that an optical axis of the camera is directed to the at least one side wall of the storage chamber when the door is in a closed position, a court decision that describes In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Thus, it would have been obvious to one of ordinary skill in the art to dispose the first camera 40 and the second camera 60 on a side of the plurality of racks 32 as a matter of design choice, so that an optical axis of the first camera 40 and the second In re Japikse and In re Kuhle. Therefore, the 103 rejection is proper.
In fact, Ryu discloses the following claimed limitations of independent claim 1 that recites “a refrigerator comprising: a housing including a storage chamber, the storage chamber including at least one side wall and a rear wall” (see ¶ 57 for a housing including a storage chamber, the storage chamber including at least one side wall and a rear wall (i.e. a housing including a first storage compartment 20 including sides walls and a rear wall as shown in fig. 3)); “a door including an inside facing the storage chamber and at least one storage pocket on the inside of the door, the door configured to open and close the storage chamber” (see ¶ 57 for a door including an inside facing the storage chamber (i.e. first storage compartment 20 as shown in fig. 3) and at least one storage pocket on the inside of the door (i.e. a plurality of racks 32 on the inside of each door 30 and 50 as shown in fig. 3 paragraph 65), the door configured to open and close the storage chamber (i.e. a right door 30 installed at a right side of the main body 100a, and a left door 50 installed at a left side of the main body 100a, both the right and left doors 30 and 50 configured to open and close the first storage compartment 20 as shown in fig. 3)); “a hinge rotatably coupling the door to the housing” (see ¶s 91-92 for a hinge (i.e. bracket 12 in the door rotation drive device 10 as shown in figs. 3, 5 paragraph 90) rotatably coupling the door to the housing); “a driver including at least one motor for automatically opening and closing the door” (see ¶s 71, 86 for a driver (i.e. door rotation drive device 10 as shown in fig. 3) including at least one motor (i.e. stepper motor 18 as shown in fig. 5) for automatically opening and closing the door (i.e. the door rotation drive device 10 may be driven in response to a signal input by the user via the input device 122, thereby opening or closing the right door 30 and/or the left door 50, depending on the input and corresponding signal as shown in fig. 3 paragraph 85). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in fig. 3); “and a camera disposed on a side of the storage pocket, wherein the side is adjacent to the hinge such that an optical axis of the camera is directed to the at least one side wall of the storage chamber when the door is in a closed position, the camera configured to photograph the storage chamber when the door is opened to a predetermined angle greater than 90 degrees by the driver” (see fig. 6 ¶s 97, 99 for a camera disposed on a side of the storage pocket, wherein the side is adjacent to the hinge such that an optical axis of the camera is directed to the at least one side wall of the storage chamber when the door is in a closed position (i.e. the first camera 40 and the second camera 60 is installed on a single rack 32 of each door 30 and 50, the first camera 40 and/or the second camera 60 may be installed on a plurality of racks of each door 30 and/or 50 as shown in fig. 3 paragraph 65. Thus, it should be noted that the first camera 40 and the second camera 60 are installed on a side of the plurality of racks 32 adjacent to the hinge (i.e. bracket 12 in the door rotation drive device 10 as shown in figs. 3, 5 paragraph 90) of each door 30 and 50 as shown in fig. 3) such that an optical axis of the camera is directed to the at least one side wall of the storage chamber (i.e. a housing including a first storage compartment 20 including sides walls and a rear wall as shown in fig. 3) when the door is in a closed position, the camera configured to photograph the storage chamber (i.e. first storage compartment 20 as shown in fig. 3) when the door is opened to a predetermined angle greater than 90 degrees by the driver (i.e. door rotation drive device 10 as shown in fig. 3). First, the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle, thereby controlling an opening degree of the first storage compartment 20 as described in fig. 6 paragraph 92. Thus, the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6. Second, first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96. Third, the second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by an angle less than 90 degrees as described in fig. 3 paragraph 98. Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86). It should be noted that the location of the camera is considered to be obvious choice because there is a court decision stated that the location of the camera provides no patentable different (See MPEP: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).) Thus, the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6. As a result, the first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6, and the second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6, since the location of the camera is considered to be obvious choice because there is a court decision stated that the location of the camera provides no patentable different as described above; “wherein the door further includes from the inside of the door and a storage pocket mounted to, and the camera is disposed on a side of adjacent to the hinge” (see ¶ 65 for the door further includes from the inside of the door (i.e. doors 30 and 50 as shown in fig. 3) and a storage pocket (i.e. rack 32 as shown in fig. 3 paragraph 65) mounted to, and the camera (i.e. the first camera 40 and the second camera 60 is installed on a single rack 32 of each door 30 and 50, the first camera 40 and/or the second camera 60 may be installed on a plurality of racks of each door 30 and/or 50 as shown in fig. 3 paragraph 65) is disposed on a side of adjacent to the hinge (i.e. bracket 12 in the door rotation drive device 10 as shown in figs. 3, 5 paragraphs 90-92))
On the other hand, TAKAARI is mostly used to disclose the limitations that Ryu does not teach. Second, TAKAARI is clearly analogous art from the same field of endeavor in comparison with the features claimed in the independent claim 1 as further described below. Third, under 103 rejection is not required that the references disclose the same claimed limitations as long as they are analogous arts. Fourth, Applicant cannot show non-obviousness by attacking references individually, whereas here the 
For instance, TAKAARI discloses the following claimed limitations of independent claim 1 that recites “a throat portion protruding outward, the throat portion, the throat portion” (see ¶s 23, 37 for a throat portion protruding outward (i.e. throat parts 11, 27 as shown in fig. 5))
Therefore, the combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since TAKAARI discloses in fig. 5 that having a throat part in which door pockets are mounted thereby using the door pockets more effectively which improves efficiency. As a result, the combination of both references won’t change the principle of operation of the primary reference being modified, and then the teachings of the references are sufficient to render the claims prima facie obvious.
Thus, the combination of Ryu and TAKAAKI discloses all the claimed limitations of claims 1-13 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2014/0293060 A1)(hereinafter Ryu), and further in view of YOSHIDA TAKAAKI (JP2010-230207) (hereinafter TAKAAKI).
Re claim 1, Ryu discloses a refrigerator comprising: a housing including a storage chamber, the storage chamber including at least one side wall and a rear wall (see ¶ 57 for a housing including a storage chamber, the storage chamber including at least one side wall and a rear wall (i.e. a housing including a first storage compartment 20 including sides walls and a rear wall as shown in fig. 3)); a door including an inside facing the storage chamber and at least one storage pocket on the inside of the door, the door configured to open and close the storage chamber (see ¶ 57 for a door including an inside facing the storage chamber (i.e. first storage compartment 20 as shown in fig. 3) and at least one storage pocket on the inside of the door (i.e. a plurality of racks 32 on the inside of each door 30 and 50 as shown in fig. 3 paragraph 65), the door configured to open and close the storage chamber (i.e. a right door 30 installed at a right side of the main body 100a, and a left door 50 installed at a left side of the main body 100a, both the right and left doors 30 and 50 configured to open and close the first storage compartment 20 as shown in fig. 3)); a hinge rotatably coupling the door to the housing (see ¶s 91-92 for a hinge (i.e. bracket 12 in the door rotation drive device 10 as shown in figs. 3, 5 paragraph 90) rotatably coupling the door to the housing); a driver including at least one motor for automatically opening and closing the door (see ¶s 71, 86 for a driver (i.e. door rotation drive device 10 as shown in fig. 3) including at least one motor (i.e. stepper motor 18 as shown in fig. 5) for automatically opening and closing the door (i.e. the door rotation drive device 10 may be driven in response to a signal input by the user via the input device 122, thereby opening or closing the right door 30 and/or the left door 50, depending on the input and corresponding signal as shown in fig. 3 paragraph 85). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in fig. 3); and a camera disposed on a side of the storage pocket, wherein the side is adjacent to the hinge such that an optical axis of the camera is directed to the at least one side wall of the storage chamber when the door is in a closed position, the camera configured to photograph the storage chamber when the door is opened to a predetermined angle greater than 90 degrees by the driver (see fig. 6 ¶s 97, 99 for a camera disposed on a side of the storage pocket, wherein the side is adjacent to the hinge such that an optical axis of the camera is directed to the at least one side wall of the storage chamber when the door is in a closed position (i.e. the first camera 40 and the second camera 60 is installed on a single rack 32 of each door 30 and 50, the first camera 40 and/or the second camera 60 may be installed on a plurality of racks of each door 30 and/or 50 as shown in fig. 3 paragraph 65. Thus, it should be noted that the first camera 40 and the second camera 60 are installed on a side of the plurality of racks 32 adjacent to the hinge (i.e. bracket 12 in the door rotation drive device 10 as shown in figs. 3, 5 paragraph 90) of each door 30 and 50 as shown in fig. 3) such that an optical axis of the camera is directed to the at least one side wall of the storage chamber (i.e. a housing including a first storage compartment 20 including sides walls and a rear wall as shown in fig. 3) when the door is in a closed position, the camera configured to photograph the storage chamber (i.e. first storage compartment 20 as shown in fig. 3) when the door is opened to a predetermined angle greater than 90 degrees by the driver (i.e. door rotation drive device 10 as shown in fig. 3). First, the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle, thereby controlling an opening degree of the first storage compartment 20 as described in fig. 6 paragraph 92. Thus, the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6. Second, first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96. Third, the second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by an angle less than 90 degrees as described in fig. 3 paragraph 98. Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86). It should be noted that the location of the camera is considered to be obvious choice because there is a court decision stated that the location of the camera provides no patentable different (See MPEP: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).) Thus, the motor 18 may rotate the right door 30 and/or the left door 50 by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6. As a result, the first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6, and the second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by a predetermined angle greater than 90 degrees or less than 90 degrees as shown in fig. 6, since the location of the camera is considered to be obvious choice because there is a court decision stated that the location of the camera provides no patentable different as described above; wherein the door further includes from the inside of the door and a storage pocket mounted to, and the camera is disposed on a side of adjacent to the hinge (see ¶ 65 for the door further includes from the inside of the door (i.e. doors 30 and 50 as shown in fig. 3) and a storage pocket (i.e. rack 32 as shown in fig. 3 paragraph 65) mounted to, and the camera (i.e. the first camera 40 and the second camera 60 is installed on a single rack 32 of each door 30 and 50, the first camera 40 and/or the second camera 60 may be installed on a plurality of racks of each door 30 and/or 50 as shown in fig. 3 paragraph 65) is disposed on a side of adjacent to the hinge (i.e. bracket 12 in the door rotation drive device 10 as shown in figs. 3, 5 paragraphs 90-92))
Though Ryu does not explicitly state that an optical axis of the camera is directed to the at least one side wall of the storage chamber when the door is in a closed position, a court decision that describes In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Thus, it would have been obvious to one of ordinary skill in the art to dispose the first camera 40 and the second camera 60 on a side of the plurality of racks 32 as a matter of design choice, so that an optical axis of the first camera 40 and the second camera 60 is directed to the at least one side wall of the first storage compartment 20 when the door is in a closed position.
(see ¶s 23, 37 for a throat portion protruding outward (i.e. throat parts 11, 27 as shown in fig. 5))
Therefore, taking the combined teachings of Ryu and TAKAARI as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (throat portion) into the system of Ryu as taught by TAKAARI.
One will be motivated to incorporate the above feature into the system of Ryu as taught by TAKAARI for the benefit of having a throat part in which door pockets are mounted thereby using the door pockets more effectively which improves efficiency (see fig. 5)
Re claim 2, the combination of Ryu and TAKAARI as discussed in claim 1 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the door includes a first door and a second door laterally provided with respect to the storage chamber (see ¶ 57 for the door includes a first door and a second door laterally provided with respect to the storage chamber (i.e. a right door 30 installed at a right side of the main body 100a, and a left door 50 installed at a left side of the main body 100a, both the right and left doors 30 and 50 opening and closing the first storage compartment 20 as shown in fig. 3)), the camera includes a first camera disposed on the first door and a second camera disposed on the second door (see ¶ 65 for the camera includes a first camera disposed on the first door and a second camera disposed on the second door (i.e. the first camera 40 may be installed at an inner surface of the right door 30, i.e. a surface of the right door 30 facing the first compartments 20, and similarly, the second camera 60 may be installed at an inner surface of the left door 50, i.e. a surface of the left door 50 facing the first compartment 20 as described in fig. 3 paragraph 61)), and the first camera is configured to photograph an inside of the second door when the second door is opened by the driver (see fig. 6 ¶s 97-98  for the first camera is configured to photograph an inside of the second door when the second door is opened by the driver (i.e. first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 3, the combination of Ryu and TAKAARI as discussed in claim 1 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the door includes a first door and a second door laterally provided with respect to the storage chamber (see ¶ 57 for the door includes a first door and a second door laterally provided with respect to the storage chamber (i.e. a right door 30 installed at a right side of the main body 100a, and a left door 50 installed at a left side of the main body 100a, both the right and left doors 30 and 50 opening and closing the first storage compartment 20 as shown in fig. 3)), the camera includes a (see ¶ 65 for the camera includes a first camera disposed on the first door and a second camera disposed on the second door (i.e. the first camera 40 may be installed at an inner surface of the right door 30, i.e. a surface of the right door 30 facing the first compartments 20, and similarly, the second camera 60 may be installed at an inner surface of the left door 50, i.e. a surface of the left door 50 facing the first compartment 20 as described in fig. 3 paragraph 61)), and the first camera is configured to photograph the storage chamber when the first door is opened by the driver (see fig. 6 ¶s 97-98 for the first camera is configured to photograph the storage chamber when the first door is opened by the driver (i.e. first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 4, the combination of Ryu and TAKAARI as discussed in claim 1 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the door includes a first door and a second door laterally provided with respect to the storage chamber (see ¶ 57 for the door includes a first door and a second door laterally provided with respect to the storage chamber (i.e. a right door 30 installed at a right side of the main body 100a, and a left door 50 installed at a left side of the main body 100a, both the right and left doors 30 and 50 opening and closing the first storage compartment 20 as shown in fig. 3)), the camera includes a first camera disposed on the first door and a second camera disposed on the second door (see ¶ 65 for the camera includes a first camera disposed on the first door and a second camera disposed on the second door (i.e. the first camera 40 may be installed at an inner surface of the right door 30, i.e. a surface of the right door 30 facing the first compartments 20, and similarly, the second camera 60 may be installed at an inner surface of the left door 50, i.e. a surface of the left door 50 facing the first compartment 20 as described in fig. 3 paragraph 61)), and the first camera is configured to photograph at least one of an inside of the second door and the storage chamber when the first door and the second door are opened by the driver (see fig. 6 ¶s 97, 99, 102-105 for the first camera is configured to photograph at least one of an inside of the second door and the storage chamber when the first door and the second door are opened by the driver. First, first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96. Second, the second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by an angle less than 90 degrees as described in fig. 3 paragraph 98. Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 5, the combination of Ryu and TAKAARI as discussed in claim 2 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the driver is provided to open the first door after opening the second door, and the first camera is configured to photograph the inside of the second door at a first position where the first door is opened and positioned by the driver (see fig. 6 ¶s 97, 99, 102-105 for the driver (i.e. door rotation drive device 10 as shown in fig. 3) is provided to open the first door after opening the second door, and the first camera is configured to photograph the inside of the second door at a first position where the first door is opened and positioned by the driver. First, first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96. Second, the second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by an angle less than 90 degrees as described in fig. 3 paragraph 98. Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 6, the combination of Ryu and TAKAARI as discussed in claim 5 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the driver is provided to dispose the first door at a second position located between a closed position where the first door closes the storage chamber and the first position, and the first camera is configured to photograph the storage chamber when the first door is positioned in the second position (see fig. 6 ¶s 61, 72, 98-97, 99, 102-105 for the driver (i.e. door rotation drive device 10 as shown in fig. 3) is provided to dispose the first door at a second position located between a closed position where the first door closes the storage chamber and the first position (i.e. each of the right door 30 and the left door 50 may include a door rotation drive device 10 configured to open and close the first storage compartment 20, that is, two door rotation drive devices 10 may be provided to rotate the right door 30 and the left door 50, respectively as described in fig. 3 paragraph 71), and the first camera is configured to photograph the storage chamber when the first door is positioned in the second position (i.e. first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 7, the combination of Ryu and TAKAARI as discussed in claim 6 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the driver is provided to dispose the second door at a third position in which the second door is opened, and the second camera is configured to photograph the inside of the first door when the second door is disposed in the third position and when the first door is disposed adjacent to the first position (see fig. 6 ¶s 97, 99, 102-105 for the driver (i.e. door rotation drive device 10 as shown in fig. 3) is provided to dispose the second door at a third position in which the second door is opened, and the second camera is configured to photograph the inside of the first door when the second door is disposed in the third position and when the first door is disposed adjacent to the first position. First, first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96. Second, the second camera 60 may take a picture of the interior of the first storage compartment 20 or the interior of the right door 30 when the left door 50 is rotated relative to the main body 100a by an angle less than 90 degrees as described in fig. 3 paragraph 98. Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122 as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 8, the combination of Ryu and TAKAARI as discussed in claim 7 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the driver is provided to dispose the second door at a fourth position located between the closed position where the second door closes the storage chamber and the third position, and the second camera is configured to photograph the storage chamber when the second door is placed in the fourth position (see fig. 6 ¶s 61, 72, 98-97, 99, 102-105 for the driver (i.e. door rotation drive device 10 as shown in fig. 3) is provided to dispose the second door at a fourth position located between the closed position where the second door closes the storage chamber and the third position (i.e. each of the right door 30 and the left door 50 may include a door rotation drive device 10 configured to open and close the first storage compartment 20, that is, two door rotation drive devices 10 may be provided to rotate the right door 30 and the left door 50, respectively as described in fig. 3 paragraph 71), and the second camera is configured to photograph the storage chamber when the second door is placed in the fourth position (i.e. first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 9, the combination of Ryu and TAKAARI as discussed in claim 8 above discloses all the claim limitations with additional claimed feature by Ryu further comprising a processor configured to receive information photographed by the camera, wherein the processor combines pieces of information respectively photographed by the first camera when the first door is disposed in the first position and when the first door is disposed in the second position, and pieces of information respectively photographed by the second camera when the second door is disposed in the third position and when the second door is disposed in the fourth position, to form one image (see fig. 6 ¶s 102-105, 115 for a processor (i.e. controller 80, processor as shown in fig. 4 paragraph 53) configured to receive information photographed by the camera, wherein the processor (i.e. controller 80, processor as shown in fig. 4 paragraph 53) combines pieces of information respectively photographed by the first camera when the first door is disposed in the first position and when the first door is disposed in the second position, and pieces of information respectively photographed by the second camera when the second door is disposed in the third position and when the second door is disposed in the fourth position, to form one image. First, controller 80 may combine a plurality of pictures taken by the first camera 40 and the second camera 60 with one another, and may correct the pictures into a single image of an interior region of the first storage compartments 20, from the right door 30 to the left door 50 as described in figs. 3-4 paragraph 74. Second, a plurality of pictures taken by the first camera 40 and the second camera 60 as the doors 30, 50 rotate, for example, in FIG. 7, the three left pictures may be taken by the first camera 40 and three right pictures may be taken by the second camera 60, and the six pictures taken by the first camera 40 and the second camera 60 may be combined with one another by the controller 80 as described in paragraph 114)
Re claim 10, the combination of Ryu and TAKAARI as discussed in claim 1 above discloses all the claim limitations with additional claimed feature by Ryu further comprising a processor configured to receive information photographed by the camera during opening and closing of the door, wherein the processor selects optimal information corresponding to the storage chamber or the inside of the door among pieces of photographed information, and transmits at least one of the information and the optimum information to the outside of the refrigerator (see ¶s 66, 74, 76, 80, 83-84, 88 for a processor (i.e. controller 80, processor as shown in fig. 4 paragraph 53) configured to receive information photographed by the camera during opening and closing of the door (i.e. picture taking process based on an elapsed time when a door is open, and picture taking process based on an elapsed time when the door is closed, then the controller 80 combines the pictures taken by the first camera 40 and the second camera 60 (S18) as described in figs. 10-12 paragraphs 121, 128, 135-136), wherein the processor (i.e. controller 80, processor as shown in fig. 4 paragraph 53) selects optimal information corresponding to the storage chamber or the inside of the door among pieces of photographed information, and transmits at least one of the information and the optimal information to the outside of the refrigerator (i.e. controller 80 may correct the plurality of combined pictures into an image as shown in FIG. 8, and transmit the corrected image to the display 120 or to the terminal 200 via the communication device 84 (S20) as described in figs. 2-4 paragraph 129). Thus, the transmitted combined pictures include the selected information and optimum information as shown in fig. 8)
Re claim 11, the combination of Ryu and TAKAARI as discussed in claim 10 above discloses all the claim limitations with additional claimed feature by Ryu wherein: the processor (i.e. controller 80, processor as shown in fig. 4 paragraph 53) includes: a receiver configured to receive an external signal (see ¶ 85 for a receiver (i.e. input device 122 as shown in fig. 4) configured to receive an external signal), a driver controller configured to control the driver based on a signal input from the receiver (see ¶s 85-87 for a driver controller (i.e. stepper motor 18) configured to control the driver (i.e. door rotation drive device 10 as shown in fig. 4) based on a signal input from the receiver (i.e. input device 122 as shown in fig. 4)), and a camera controller configured to control the camera based on the signal input from the receiver (see ¶s 85-87 for a camera controller (i.e. controller 80 as shown in fig. 4) configured to control the camera (i.e. when the right door 30 and/or the left door 50 for the first storage compartment reaches a predetermined rotation position, the door rotation position sensor 130 may transmit a related signal to the controller 80 to instruct the first camera 40 and/or the second camera 60 to take a picture as described in fig. 3 paragraph 76) based on the signal input from the receiver (i.e. input device 122 as shown in fig. 4)), after the camera is driven at a first position, the driver controller further opens or closes the door so that the camera is disposed at a second position by the external signal received by the receiver, and the (see fig. 6 ¶s 80, 85-87, 97, 99, 102-103 for after the camera is driven at a first position, the driver controller (i.e. stepper motor 18) further opens or closes the door so that the camera is disposed at a second position by the external signal received by the receiver (i.e. input device 122 as shown in fig. 4), and the camera controller (i.e. controller 80 as shown in fig. 4) drives the camera when the camera is disposed at the second position (i.e. when the right door 30 and/or the left door 50 for the first storage compartment reaches a predetermined rotation position, the door rotation position sensor 130 may transmit a related signal to the controller 80 to instruct the first camera 40 and/or the second camera 60 to take a picture as described in fig. 3 paragraph 76))
Re claim 12, the combination of Ryu and TAKAARI as discussed in claim 1 above discloses all the claim limitations with additional claimed feature by Ryu further comprising a second camera disposed on the housing, wherein the second camera is configured to photograph the inside of the door when the door is opened by the driver (see fig. 6 ¶s 61, 65, 97-98 for a second camera disposed on the housing (i.e. first camera 40 installed at the right door 30 and the second camera 60 installed at the left door 50, a storage compartment camera 420 may be installed to take a picture of the interior of the right door 30 and the interior of the left door 50 as described in fig. 3 paragraph 169), wherein the second camera is configured to photograph the inside of the door when the door is opened by the driver (i.e. first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 13, the combination of Ryu and TAKAARI as discussed in claim 12 above discloses all the claim limitations with additional claimed feature by Ryu wherein the first camera is configured to photograph the storage chamber when the door is opened by the driver (see fig. 6 ¶s 97-98 for the first camera is configured to photograph the storage chamber when the door is opened by the driver (i.e. first camera 40 may take a picture of the interior of the first storage compartment 20 or the interior of the left door 50 when the right door 30 is rotated relative to the main body 100a by an angle less than 90 degrees as shown in fig. 3 paragraph 96). Thus, the door rotation drive device 10 includes a stepper motor 18 to automatically open or close the right door 30 and/or the left door 50 in response to a signal input by the user via the input device 122, and also the door rotation drive device 10 may open or close the first storage compartment 20 by rotating the right door 30 and/or the left door 50 forward or in reverse as shown in figs. 3-4 paragraphs 71, 85-86)
Re claim 15, the combination of Ryu and TAKAARI as discussed in claim 12 above discloses all the claim limitations with additional claimed feature by Ryu wherein:  (see ¶ 65 for the second camera (i.e. the first camera 40 and the second camera 60 is installed on a single rack 32 of each door 30 and 50, the first camera 40 and/or the second camera 60 may be installed on a plurality of racks of each door 30 and/or 50 as shown in fig. 3 paragraph 65) is disposed on an opposite side of the hinge (i.e. bracket 12 in the door rotation drive device 10 as shown in figs. 3, 5 paragraphs 90-92))
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/6/2021
/JOSE M. MESA/
Examiner
Art Unit 2484

                                                                                                                                                                                                          /THAI Q TRAN/  Supervisory Patent Examiner, Art Unit 2484